Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 18, 2022

                                     No. 04-22-00063-CV

                                      Ivan De HOYOS,
                                          Appellant

                                               v.

                                      RTS FINANCIAL,
                                          Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021CVI000309D2
                         Honorable David E. Garcia, Judge Presiding


                                        ORDER
        On February 4, 2022 appellant filed a “notice of nonsuit” stating appellant “no longer
desires to prosecute this appeal against Appellee and prays that this matter is nonsuited.”
Appellant’s notice does not comply with Texas Rules of Appellate Procedure 42.1. Tex. R. App.
P. 42.1. Among other things, appellant fails to include proof of service. See Tex. R. App. P.
9.5(d), 9.5(e). If appellant wishes to dismiss his appeal, he is ordered to file a motion that
complies with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 9.5(d), 9.5(e) & 42.1.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court